Citation Nr: 0820413	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  04-37 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.  This matter is on appeal from the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran testified before the undersigned Veterans Law 
Judge in October 2007.  A transcript of the hearing is of 
record.  During that hearing, the veteran withdrew her claim 
with regard to chronic respiratory disorder due to 
undiagnosed illness and her representative specified that she 
was only claiming service connection on a direct basis.  See 
October 2007 hearing transcript at 3.  

However, in correspondence from the veteran dated February 
20, 2008, she seems to have raised a claim for chronic 
respiratory disorder due to undiagnosed illness.  This issue 
is therefore referred to the RO for appropriate action.  


FINDING OF FACT

The competent evidence does not associate the veteran's 
recurrent upper respiratory infections and bronchitis with 
active duty service or any incident therein.


CONCLUSION OF LAW

A chronic respiratory disorder was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 101(16), 
1101, 1110, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran contends, in essence, that she has developed a 
chronic respiratory disorder in service.  While she initially 
asserted that she believed her respiratory disorder was due 
to radiation poisoning, biological or nuclear weapons, 
anthrax vaccines, or anti-nerve agent pills, her 
representative clarified during her personal hearing that she 
was only seeking service connection on a direct basis.  

She testified that she believed a chronic respiratory 
disorder began when a missile exploded within a few miles of 
where she was stationed in Saudi Arabia.  She testified that 
in recent years, she required prescription medication to 
treat breathing problems four to six times per year.  

Initially, the Board notes that although the veteran served 
during a time of war, she does not allege that his 
respiratory conditions began in combat, and, therefore, 
38 U.S.C.A. § 1154(b), pertaining to proof of service 
incurrence or aggravation of a disease or injury in the case 
of a veteran who engaged in combat with the enemy, is not for 
application. 

The veteran's service treatment records reveal that during 
her service separation examination in November 1992 she 
reported coughing up blood several times when she had 
bronchitis and that she felt short of breath in October 1992 
when she was pregnant.  She also noted pain or pressure in 
the chest.  Clinical evaluation of the lungs and chest at 
that time was noted to be normal as was a chest X-ray.  
Therefore, the Board finds no evidence of a chronic 
respiratory disorder at the time of discharge.

The veteran testified that she did not seek medical treatment 
for a respiratory condition for approximately two years after 
she separated from service because she had to secure medical 
insurance and employment after she left service.  VA 
treatment records dated from 2001 to 2007 include diagnoses 
of upper respiratory infections (URIs) and/or bronchitis 
several times a year.  An April 2003 VA treatment record 
noted a "lifelong" history of recurrent infections like 
bronchitis.  In October 2001, she complained of pleuritic 
chest pain, and a chest X-ray revealed normal lungs.  A June 
2002 VA examination report noted lung examination was normal.

Service connection may be granted when a medical nexus is 
established between the claimed disorder and military 
service.  The veteran has reported that she has had 
respiratory infections since service.  In November 2007, the 
Board remanded the claim for a medical opinion on this 
question.  The January 2008 VA examiner thoroughly reviewed 
the claims folders, including the service treatment records 
and the post-service medical evidence of treatment for 
bronchitis and upper respiratory infections.  Although the 
veteran was well at the time of the examination, the examiner 
diagnosed recurrent upper respiratory infections and 
bronchitis.

With regard to the medical nexus question, the examiner 
opined that "I would be resorting to mere speculation to 
relate her current complaints of recurrent upper respiratory 
infections, bronchitis, and shortness of breath to her 
military service."  The examiner noted that the veteran had 
bronchitis in the military when she was pregnant and that she 
complained of pain or pressure in her chest, pleuritic pain.  
The veteran's illness in the military was "acute" and had 
resolved according to the examiner.  It was noted by the 
examiner that pleuritic chest pain was not unusual during an 
acute illness in a patient with a cough.

If a medical nexus cannot be determined without resorting to 
speculation, then it has not been proven to the level of 
equipoise.  See Chotta v. Peake, 22 Vet. App. 80 (2008) ("If 
the level of the appellant's disability between 1947 and 1997 
cannot be determined without resorting to speculation, then 
it has not been proven to the level of equipoise and a staged 
rating is not appropriate."); see also 38 C.F.R. § 3.102 
(2007) (Board may not award benefits when the award would be 
based upon pure speculation).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
they come to her through her senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, she is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  

In the absence of a medical nexus, service connection is not 
warranted for a respiratory disorder, diagnosed as recurrent 
upper respiratory infections and bronchitis.  In reaching 
this determination, the Board again notes that there is no 
competent medical evidence of chronic respiratory disease in 
service or in proximity to separation from service.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in September 2002 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed her 
of what evidence was required to substantiate the claim and 
of her and VA's respective duties for obtaining evidence.    

There is no allegation from the veteran that she has any 
evidence in her possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With regard to the Dingess notification requirements, the 
duty to notify was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  The Dingess 
letter was sent to the veteran in December 2007, after the 
initial adjudication of the claim.  

However, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the service connection claim was readjudicated 
in a supplemental statement of the case issued in February 
2008.  Consequently, the Board finds that the duty to notify 
has been satisfied.    

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting her in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In this case, the RO has obtained VA treatment records 
identified by the veteran as well as her service treatment 
records and her service personnel records.  Further, she 
submitted internet articles and written statements.  She was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  

A specific VA medical examination and opinion pertinent to 
the issue on appeal was obtained in January 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

Significantly, neither the veteran nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


ORDER

Service connection for a respiratory disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


